[Sun Life letterhead] July 16, 2009 VIA ELECTRONIC “EDGAR” TRANSMISSION Securities and Exchange Commission 100 F Street, N.W. Washington, D.C. 20549 Re:Sun Life Assurance Company of Canada (U.S.) (“Sun Life”) Registration Statement on Form S-3 Pertaining to MFS Regatta Contracts Commissioners: The enclosed Registration Statement on Form S-3 (“New Form S-3”) is conveyed herewith for filing pursuant to the Securities Act of 1933 (the "1933 Act").The New Form S-3 is intended to register the continued offer and sale of certain market value adjusted interests (“MVAs”) that are now registered pursuant to a currently-effective registration statement on Form S-3 (File No. 333-133685). I.Purpose of the New Form S-3 The sole purpose for filing the New Form S-3 is to satisfy the triennial re-filing requirement of Rule 415(a)(5) and (6) under the 1933 Act. The MVAs that are the subject of the New Form S-3 are the same MVAs that are the subject of a currently-effective Form S-3 registration statement under File No. 333-133685 (the “Old Form S-3”).Sun Life issues the MVAs pursuant to a single-premium deferred annuity contract (“Contract”) that is sold on a group basis in connection with retirement plans. These are Sun Life’s “MFS Regatta” Contracts. For 1933 Act purposes, we treat the MVAs as “securities” that are not entitled to rely on the exclusion in Section 3(a)(8) of that Act. Although Contracts are no longer being offered and sold to new purchasers, transfers continue to be made pursuant to existing Contracts, and some of those transfers may be made to MVAs.Accordingly, Sun Life would like the MVAs to continue to be registered under the 1933 Act. In 2005, however, the Commission adopted revisions to Rule 415 under the 1933 Act that prohibit an offering made in reliance on (inter alia) paragraphs (a)(1)(ix) or (x) of that rule from continuing for more than three years from the effective date of the related 1933 Act registration statement, unless a new 1933 Act registration statement is filed with respect to the offering. SeeRule 415(a)(5) and (6).
